ON MOTION FOB BEHEABINGr.
ALLEN, J.
— It is urged that the foregoing opinion is directly in conflict with that of the Springfield .Court of Appeals in Outcault Advertising Company v. Barnes, 176 Mo. App. 307, 162 S. W. 631, which was *499not called to our attention. It is clear, however, that no such conflict exists. In the last-mentioned case defendant signed an order similar to that here involved, and plaintiff by letter accepted and agreed to fill the same. Thereafter defendant wrote plaintiff a letter seeking to cancel the order, but plaintiff’s proof showed that the goods had been shipped before the receipt-of this letter. For the reasons indicated in the foregoing opinion, a binding contract came into existence; and the case is readily distinguishable from the one before us.
The motion for rehearing is overruled.